This cause comes on to be heard upon a motion to dismiss filed by the defendant in error upon the ground that the case-made herein was not made and *Page 336 
served within the 15 days after final judgment was rendered, allowed by statute, nor within an extension of time thereafter granted by the trial court, or the judge thereof. The motion to dismiss is accompanied by a showing, which is not controverted, to the effect that the verdict in said cause was rendered on the 8th day of September, 1913; that the motion for new trial was filed on the following day; that thereafter, on the 11th day of May, 1914, said motion for new trial was by the court overruled; that thereafter, on the 11th day of June, 1914, the defendant in error accepted service of case-made; that there was no order made by the court or the judge thereof extending the time in which to make and serve case-made, and the same was not served within the 15 days allowed by section 5242, Rev. Laws 1910.
The contention of the defendant in error is well taken, and the motion to dismiss must be sustained. It is well settled that the party desiring to have a judgment or order reviewed by the Supreme Court must prepare and serve his case-made on the opposite party within the time prescribed by law after the judgment or order is entered; and unless the case is served within that time, or within an extension of time allowed by the court or judge thereof within such time, the case will not be considered. Fife v. Cornelius et al., 35 Okla. 402,124 P. 957.
For the reason stated, the motion to dismiss is sustained.
All the Justices concur. *Page 337